Citation Nr: 1215962	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-11 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from April 1987 to July 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran did not request a hearing before the Board.  

In June 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been procured and is of record.  


FINDINGS OF FACT

1.  The Veteran's sarcoidosis began during service.  

2.  The Veteran has experienced continuous sarcoidosis symptomatology since service discharge.  

3.  The Veteran currently has sarcoidosis.

4.  The Veteran's current sarcoidosis disorder is related to service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the determination below constitutes a full grant of the Veteran's claim for service connection for sarcoidosis, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for certain chronic diseases, to include sarcoidosis, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his sarcoidosis disorder.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's sarcoidosis disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Sarcoidosis

The Veteran essentially contends that she developed a sarcoidosis disorder during service; that she has experienced continuous sarcoidosis symptomatology since discharge from service; and that her currently diagnosed sarcoidosis disorder is related to service.  Specifically, the Veteran states that symptoms of sarcoidosis, specifically bilateral pulmonary interstitial infiltrates that were noted in post-service treatment records, were actually present during service.  

Having considered all the evidence of record, in light of the regulations noted above, the Board finds that, with the resolution of reasonable doubt in the Veteran's favor, service connection is warranted for sarcoidosis.  As an initial matter, the Board finds that the Veteran's sarcoidosis began during service, and that the Veteran has experienced continuous sarcoidosis symptomatology since discharge from service.  Reviewing the service treatment records, in a June 1999 service treatment record, the Veteran reported experiencing a dry cough.  A lung X-ray showed generalized prominent lung markings.  The diagnosis was bronchitis.  

In an April 2000 service treatment record, the service examiner indicated that a chest X-ray was normal without any pulmonary abnormalities seen.  Subsequently, in a May 2000 service discharge medical examination report, a service examiner evaluated the Veteran's lungs and chest as normal.

Reviewing the post-service treatment records, in a July 2000 U.S. Army Hospital X-ray report, written 20 days after the Veteran's discharge from service, an Army examiner noted generalized prominence of lung markings bilaterally felt to represent the presence of acute bronchitis.  The diagnosis was acute bronchitis.  In an October 2002 VA X-ray report, a VA examiner noted bilateral hilar adenopathy.  

In a January 2003 VA treatment record, specifically an eye examination report, a VA examiner noted iritis and hilar adenopathy.  The diagnosis was suspected sarcoidosis.  In a February 2003 private treatment record, a private examiner diagnosed bilateral symmetrical hilar adenopathy compatible with sarcoidosis.  In an October 2003 VA treatment record, a VA examiner reported that the contemporaneous X-ray report showed increased interstitial markings particularly at the lung bases than shown in an October 2002 VA X-ray report reviewed by the examiner.  In a January 2005 private treatment record, a private examiner indicated that there was no evidence of active pulmonary sacroid.  

In a September 2008 private examiner's opinion letter, a private examiner reported treating the Veteran for pulmonary sarcoidosis since March 2008, and having reviewed the Veteran's service treatment records and post-service treatment records.  The private examiner noted that the July 2000 U.S. Army Hospital X-ray examination, performed 20 days after the Veteran's discharge from service, showed the presence of bilateral interstitial infiltrates.  The private examiner stated that the bilateral interstitial infiltrates present in the July 2000 X-ray report were strongly suggestive that the sarcoid process was already present 20 days after the Veteran's discharge from service and opined that the sarcoid process most likely was already present at the time of discharge from service.

In a January 2010 VA medical examination report, a VA examiner reported reviewing the claims file prior to writing the report, and having performed a physical examination.  The physical examination indicated no active symptoms of sarcoidosis.  The January 2010 VA examiner stated that sarcodosis typically affected young adults.  In approximately one-half of cases, the sarcodosis disorder would be detected in asymptomatic individuals due to incidental radiographic abnormalities (e.g., bilateral hilar adenopathy, reticular opacities).  The VA examiner noted that 50 percent of affected individuals experienced bilateral hilar adenopathy as the first expression of sarcoidosis.  

Having reviewed the records, the January 2010 VA examiner noted that the service treatment records did not include a diagnosis for hilar adenopathy.  Specifically, the VA examiner noted that, in the June 1999 service X-ray report, the June 1999 service examiner diagnosed prominent lung markings consistent with acute bronchitis, but did not diagnose hilar adenopathy.  The VA examiner also noted that the post-service July 2000 U.S. Army Hospital treatment record, indicating the results of a chest X-ray performed 20 days after the Veteran's discharge from service, did not include a diagnosis for hilar adenopathy.   The VA examiner noted that the first chest X-ray showing hilar adenopathy was dated October 2002, two years after the Veteran's discharge from service.  After sarcoidosis diagnosis in 2002, the VA examiner noted that the Veteran was treated for sarcoidosis symptoms, including uveitis and a skin disorder which subsequently cleared with treatment.  The VA examiner indicated that the records showed that the Veteran had not been treated for pulmonary sarcoidosis symptoms since 2003.  As 50 percent of affected individuals experienced bilateral hilar adenopathy as the first expression of sarcoidosis and the Veteran was not diagnosed with bilateral hilar adenopathy until October 2002, the VA examiner opined that it seemed that the Veteran's sarcoidosis process started after 2000.  Therefore, the VA examiner's opinion was that the Veteran's sarcoidosis onset was less likely than not related to the 1999 and 2000 X-ray findings.  

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's sarcoidosis began during service, and whether the Veteran has experienced continuous sarcoidosis symptomatology since service discharge.  As noted above, in a September 2008 private examiner's opinion letter, a private examiner indicated having treated the Veteran for pulmonary sarcoidosis since March 2008.  Having reviewed both the Veteran's service treatment records and post-service treatment records, the private examiner indicated that the July 2000 U.S. Army Hospital X-ray report, written 20 days after the Veteran's discharge from service, showed the presence of bilateral interstitial infiltrates.  The Board notes that such infiltrates were also noted in the October 2003 VA chest X-ray report.  In the September 2008 letter, the private examiner stated that the abnormalities present in the July 2000 X-ray report strongly suggested that the sarcoid process was already present 20 days after the Veteran's discharge from service and most likely was already present at the time of discharge from service.  As the September 2008 private examiner indicated both having treated the Veteran over a long period and having reviewed the treatment evidence of record, and offered an opinion backed by clinical findings and records included in the claims file, the Board finds that the September 2008 private examiner's opinion has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). 

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

Regarding the January 2010 VA medical examination report, having reviewed the claims file and conducted a physical examination, the January 2010 VA examiner opined that the Veteran's sarcoidosis onset in 2002 was less likely than not related to service, specifically as indicated by the in-service X-ray findings in 1999 and the post-service X-ray findings in 2002.  In explaining the reasoning for this opinion, the VA examiner indicated that the first chest X-ray showing hilar adenopathy was dated October 2002, two years after the Veteran's discharge from service.  As 50 percent of affected individuals experienced bilateral hilar adenopathy as the first expression of sarcoidosis, and the Veteran was not diagnosed with bilateral hilar adenopathy until October 2002, the VA examiner opined that it seemed that the Veteran's sarcoidosis process started after 2000.   

Although the VA examiner in January 2010 indicated that fifty percent of affected individuals experienced bilateral hilar adenopathy as the first expression of sarcoidosis, the VA examiner did not address whether, in other instances, sarcoidosis could initially be manifested by lung infiltrates as reported in the September 2008 private examiner's opinion letter.  Although the VA examiner suggested that the Veteran's sarcoidosis was not manifested by pulmonary symptomatology, the VA examiner did not reconcile this finding with the October 2003 VA treatment record indicating an increase in interstitial lung markings since, noted by the September 2008 private examiner to be a symptom of sarcoidosis.  The VA examiner also did not note the September 2008 private examiner's report of treating the Veteran for pulmonary sarcoidosis since March 2008.  Considering that the January 2010 VA examiner's opinion does not address the March 2008 private examiner's opinion or all the evidence of record, the Board finds the January 2010 VA examiner's opinion to have less probative value in this matter than the March 2008 private examiner's opinion.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board is to weigh the evidence, including the medical evidence, and to determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  Resolving reasonable doubt in the Veteran's favor, the Board that the Veteran's sarcoidosis began during service and that the Veteran has experienced continuous sarcoidosis symptomatology since service discharge.

The Board finds that the Veteran currently has sarcoidosis as noted in the post-service treatment records.  With regard to the relationship of the current sarcoidosis disorder to service, the evidence shows essentially continuous post-service symptomatology of sarcoidosis since service, as noted in the September 2008 private examiner's letter.  See 38 C.F.R. § 3.303(b) (a showing of continuity of symptomatology after service supports a finding of chronicity).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for sarcoidosis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sarcoidosis is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


